Opinion
Per Curiam,
Neighbors were aggrieved by an Order of the Zoning Board of Adjustment which was affirmed by the Court of Common Pleas. This Order granted a permit in 1958 for a junk yard. Appellant contends (1) (a) that such a use should not be and (b) was not allowed, and (2) the permitted use was too large. A petition for leave to appeal this Order was granted under Rule 68-1/2. After consideration and study of the record, we find no merit in any of appellant’s contentions.
Order affirmed.